DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 11, and 17-19 are objected to because of the following informalities:  
1. In claim 1, line 18, Applicant should insert a “,” after “solution”.
2. In claim 3, line 2, Applicant should insert a “,” after “container”.
3. In claim 4, line 2, Examiner recommends inserting a “:” after “more of”.
3. In claim 11, line 2, Examiner recommends inserting a “:” after “more of”.
3. In claim 17, line 3, Applicant should insert a “,” after “container”.
3. In claim 18, line 2, Examiner recommends inserting a “:” after “more of”.
3. In claim 19, line 2, Examiner recommends inserting a “:” after “include”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no application of the solution to the actual packing of the container, and there is relatively no physical structure in the claimed method, device, or non-transitory computer-readable medium.  Moreover, the claimed features may be considered conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Allowable Subject Matter
Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relative to claim 1, the prior art does not disclose: A method, comprising:
generating, by the device, a preliminary packing solution based on the loading constraints for the three-dimensional container, the parameters for the set of items to be loaded into the three-dimensional container, and a sequence in which the set of items are to be unloaded from the three-dimensional container,
the preliminary packing solution simulates placing unpacked items into the three-dimensional container according to one or more loading rules until a condition is satisfied;
generating, by the device, a set of packing solutions by applying one or more available moves to the preliminary packing solution,
wherein the one or more available moves change a simulated placement in the three-dimensional container for one or more items in the set of items; 
selecting, by the device, a final packing solution from the set of packing solution; and
providing, by the device, access to a three-dimensional rendering of the final packing solution and instructions for implementing the final packing solution based on the sequence in which the set of items are to be unloaded from the three-dimensional container, as claimed.



Relative to claim 8, the prior art does not disclose: 
A device, comprising:
one or more memories and one or more processors to;

the preliminary packing solution simulates placing unpacked items into the three-dimensional container according to one or more loading rules until a condition is satisfied;
generate a set of packing solutions by applying one or more available moves to the preliminary packing solution,
the one or more available moves change a simulated placement in the three-dimensional container for one or more items in the set of items; 
select a final packing solution from the set of packing solutions based on one or more optimization criteria; and
provide access to a three-dimensional rendering of the final packing solution and instructions for implementing the final packing solution based on the sequence in which the set of items are to be unloaded from the three-dimensional container, as claimed.

Relative to claim 15, the prior art does not disclose: 
A non-transitory computer-readable medium storing instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:


the preliminary packing solution simulates placing unpacked items, in the set of items, into the three-dimensional container according to one or more loading rules until a condition is satisfied;
generate a set of packing solutions by applying one or more available moves to the preliminary packing solution,
wherein the one or more available moves change a simulated placement in the three-dimensional container for one or more items; 
select a final packing solution from the set of packing solutions based on one or more optimization criteria; and
provide access to a three-dimensional rendering of the final packing solution and instructions for implementing the final packing solution based on the sequence in which the set of items are to be unloaded from the three-dimensional container, as claimed..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3651